Citation Nr: 0317790	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  00-18 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD) and, if so, whether the 
reopened claim should be granted.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin rash disability and, if so, whether the reopened claim 
should be granted.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from April 2000 and December 2002 rating decisions 
by the Department of Veterans Affairs (VA) Medical and 
Regional Office Center (RO) in Wichita, Kansas. 

The veteran's claim for entitlement to service connection for 
hepatitis C, and the reopened claims for service connection 
for PTSD and a skin rash disability, are the subject of a 
remand following the Order section of this decision.


FINDINGS OF FACT

1.  By an unappealed April 1996 rating action, the RO found 
that new and material evidence had not been received in order 
to reopen claims for entitlement to service connection for 
post-traumatic stress disorder, and for a skin rash. 

2.  Evidence received since the April 1996 rating action 
which is new, by itself or in connection with evidence 
previously assembled, is of sufficient significance that it 
must be considered in order to fairly decide the merits of 
the claims for entitlement to service connection for post-
traumatic stress disorder and for entitlement to service 
connection for a skin rash.




CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for post-
traumatic stress disorder.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2002).

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for a skin 
rash disability.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  The Act is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C. 5107.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of all information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which was effective August 
29, 2001.  The amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  VA has 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

With regard to VA's VCAA duty to notify and assist with 
respect to the veteran's claim that he has submitted new and 
material evidence to reopen his claims for service connection 
for post-traumatic stress disorder and for service connection 
for a skin rash disability, in light of the favorable 
determination contained herein, a remand for further 
development in this regard would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  There is no prejudice to the veteran in 
proceeding to consider the matter of reopening the claims.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2002).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2002).  

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

By rating action in April 1996, the RO denied the veteran's 
request to reopen claims for entitlement to service 
connection for post-traumatic stress disorder and for a skin 
rash disability.  The veteran did not appeal that decision.  
Accordingly, that determination is final.  38 U.S.C.A. 
§ 7105.  In April 1999, the veteran requested that his post-
traumatic stress disorder and skin rash claims be reopened.

The Board notes that in the April 2000 rating action, the RO 
apparently found that new and material evidence had been 
received to reopen the veteran's claim for service connection 
for post-traumatic stress disorder, and adjudicated this 
issue on a de novo basis.  The United States Court of Appeals 
for Veterans Claims (Court) has held that the Board is under 
a legal duty in such a case to determine if there was new and 
material evidence submitted, regardless of the RO's action.  
See Jackson v. Principi, 265 F. 3d. 1366 (Fed. Cir. 2001).  
Accordingly, the Board will initially adjudicate whether new 
and material evidence has been submitted to reopen the 
veteran's claim.  Insofar as the service connection claim is 
herein reopened, the veteran is not prejudiced by the Board's 
discussion of materiality.  See Bernard v. Brown, supra.

The evidence of record at the time of the April 1996 RO 
decision included the veteran's service personnel records and 
his service induction and separation examination reports.  
These records do not indicate that the veteran had ever 
experienced a psychiatric disability or a skin rash 
disability.

The evidence added to the record since the April 1996 rating 
action includes a report of VA inpatient treatment from July 
to October 1999 indicating that the veteran had been treated 
for post-traumatic stress disorder, and indicating that the 
veteran had a skin disability.

Letters were received in January 2003 from a VA physician and 
from a VA psychologist.  Both of these VA medical providers 
stated that the veteran had post-traumatic stress disorder.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  The evidence of record at the time 
of the August 1996 final rating action did not contain 
medical evidence indicating that the veteran experienced 
post-traumatic stress disorder or a skin rash disability.  
Some of the newly submitted evidence indicates that the 
veteran does currently have post-traumatic stress disorder 
and skin rash disabilities.  Entitlement to service 
connection requires evidence of a current disability.  Hence, 
the Board finds that new and material evidence has been 
received to reopen the claim of service connection for post-
traumatic stress disorder, and that new and material evidence 
has been received to reopen the claim for service connection 
for a skin rash disability.


ORDER

New and material evidence having been received, the appeal to 
reopen a claim for service connection for post-traumatic 
stress disorder is granted.

New and material evidence having been received, the appeal to 
reopen a claim for service connection for a skin rash 
disability is granted.


REMAND

With respect to the veteran's newly reopened claims for 
entitlement to service connection for post-traumatic stress 
disorder and entitlement to service connection for a skin 
rash disability, while a VA letter issued in August 2001 
generally apprised the veteran of the VCAA duties to notify 
and assist with regard to a service connection claim, the VA 
has not apprised the veteran of the development the VA would 
attempt to perform specific to his PTSD and skin rash claims, 
and the specific evidence the veteran needed to provide 
relative to these claims.  See Quartuccio, supra.

The veteran submitted a substantive appeal in May 2003 which 
perfected his appeal with respect to the December 2002 rating 
action denial of service connection for hepatitis C.  On the 
May 2003 substantive appeal the veteran requested that he be 
provided a hearing before a Member of the Board (Veterans Law 
Judge) located at the RO.  The veteran must be provided the 
opportunity to testify at a Travel Board hearing before a 
Veterans Law Judge.  

On his May 2003 substantive appeal, the veteran also asserted 
that he did not believe that the VA had his service medical 
records.  The veteran should be informed of the attempts that 
have been made to obtain his service medical records.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one-year period for 
receipt of additional evidence, in 
particular with regard to the reopened 
claims for service connection for PTSD 
and a skin rash disability.  

2.  The RO should inform the veteran of 
the attempts it has made to obtain the 
veteran's service medical records.

3.  The RO must readjudicate the issues 
on appeal with consideration of all 
pertinent evidence received since 
issuance of the May 2003 supplemental 
statement of the case.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO must 
provide the appellant and his 
representative a supplemental statement 
of the case, and afford the appropriate 
period of time to respond.  

4.  When the above actions have been 
accomplished, the RO should schedule the 
veteran, in accordance with the docket 
number of this case for a Travel Board 
hearing before a Veterans Law Judge, 
unless otherwise indicated.

By this remand, the Board intimates no opinion as to any 
ultimate outcome warranted.  The veteran need take no action 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



